IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 CITY OF SEATTLE,                            )         No. 80745-5-I
                                             )
                      Petitioner,            )         DIVISION ONE
                                             )
               v.                            )         PUBLISHED OPINION
                                             )
 DEREK KEVIN MAKASINI,                       )
                                             )
                      Respondent.            )
                                             )

       HAZELRIGG, J. — On January 31, 2011, Derek Makasini was sentenced in

Seattle Municipal Court for a gross misdemeanor offense. The court suspended

a portion of his sentence for a period of five years, placed him on probation and

ordered him to comply with numerous conditions. More than four years after the

date of the first alleged violation of the terms of his sentence, and more than three

years after an alleged new criminal offense, the probation office sought a bench

warrant ex parte. The bench warrant was granted on October 14, 2015 and served

on May 6, 2018, over seven years after sentencing. The City claimed that the

period of supervision was tolled by the issuance of the bench warrant in 2015 and

defense objected based on the plain language of RCW 35.20.255.

       The municipal court ruled that the warrant issued ex parte tolled the period

of probation and imposed a jail sanction for the violations. Makasini appealed to

the superior court, which reversed the municipal court.         The superior court
No. 80745-5-I/2


concluded the statute is not ambiguous and only provides for tolling if a probationer

fails to appear at a hearing. This court accepted discretionary review and we affirm

the superior court.


                                      FACTS

       Derek Makasini entered a guilty plea in Seattle Municipal Court to one count

of physical control of a motor vehicle while under the influence on January 31,

2011. He was sentenced to 365 days jail, of which 363 days were suspended for

a period of five years on conditions which included: obtaining a drug and alcohol

evaluation and completing any recommended treatment, attending a victim impact

panel, compliance with supervision by the probation department, and not having

any new criminal law violations. The order also required Makasini to report to the

probation department within 36 hours of his release from jail.

       On October 12, 2015, the Probation Services Division submitted a request

for bench warrant based on allegations that Makasini never reported to the

probation office after release in 2011 and had been charged with misdemeanor

harassment for an incident on February 10, 2012. The next day, the trial court

issued a bench warrant for Makasini ex parte. Makasini was arrested on the

warrant on May 6, 2018. The following day, the City of Seattle (City) filed a notice

of probation violation alleging Makasini had failed to report to probation and that

he had committed a new criminal law violation (the February 2012 offense). The

probation department later reported additional alleged violations including failure

to complete treatment, failure to attend a victim impact panel, and that Makasini

had committed other new criminal law violations. Makasini was released from


                                        -2-
No. 80745-5-I/3


custody. The court set a review hearing that was ultimately continued four times

before the alleged violations were addressed.

        On December 11, 2018, the City filed an amended notice of probation

violations which alleged Makasini had failed to report to probation, did not complete

treatment, had not attended the victim impact panel, and committed another new

criminal law violation in addition to the February 2012 offense. A hearing was held

January 29, 2019 to address concerns raised by Makasini that he framed as

jurisdictional.1 The municipal court ruled that RCW 35.20.255 authorized tolling

between the date that the bench warrant issued in 2015 and the date Makasini

was booked into jail on the warrant in 2018. Thus, the court determined it still had

authority to revoke Makasini’s probation if the alleged violations were found to have

occurred. On March 1, 2019, the trial court found that Makasini had committed all

of the violations alleged by the City and revoked 60 days of his suspended

sentence as a sanction.

        Makasini brought a RALJ2 appeal to the superior court, arguing the

municipal court did not have authority to revoke his suspended sentence as tolling

was never properly triggered.              The superior court agreed, concluding RCW




        1   Defense, the City, and the Municipal Court all termed the issue as one of jurisdiction in
the proceedings in the trial court. Jurisdiction of municipal and district courts is established by a
number of other statutes. See Titles 3, 35 and 35A RCW. Similarly, the power of courts of limited
jurisdiction to suspend criminal sentences is also statutory. See RCW 3.66.067-069 and RCW
3.50.320-.340.
          The question before us is not whether the municipal court had jurisdiction to hear a
physical control probation matter, but whether its authority to impose sanction had expired or
been extended by function of tolling under RCW 35.20.255.
          2 Under the Rules for Appeal of Decisions of Courts of Jurisdictions (RALJ), an aggrieved

party may appeal a final decision of a court of limited jurisdiction to the superior court of the county
in which the court of limited jurisdiction is located. RALJ 1.1, 2.1-2.3.


                                                 -3-
No. 80745-5-I/4


35.20.255 is unambiguous and only allows tolling when a probationer fails to

appear at a court hearing. This court granted discretionary review.


                                   ANALYSIS

      Washington courts of limited jurisdiction are established by the legislature.

See Young v. Konz, 91 Wn.2d 532, 540-42, 588 P.2d 1360 (1979). “Therefore, a

municipal court’s jurisdiction must be granted by statute.” City of Spokane v.

Marquette (Marquette II), 146 Wn.2d 124, 129, 43 P.3d 502 (2002). Superior

courts and inferior courts do not have inherent authority to suspend or defer a

sentence. Id. “This power derives entirely from the legislature.” City of Spokane

v. Marquette (Marquette I), 103 Wn. App. 792, 798, 14 P.3d 832 (2000), reversed

by, 146 Wn.2d 124. There are four grants of probationary power in our state.

Marquette II, 146 Wn.2d at 129. The statute at issue here, RCW 35.20.255,

applies to municipal courts of cities with a population above 400,000.

      The parties’ dispute focuses on the following sentence from RCW

35.20.255, which was added through legislative amendment in 2001:

      A defendant who has been sentenced, or whose sentence has been
      deferred, and who then fails to appear for any hearing to address the
      defendant’s compliance with the terms of probation when ordered to
      do so by the court, shall have the term of probation tolled until such
      time as the defendant makes his or her presence known to the court
      on the record.

This case may be resolved exclusively by means of statutory interpretation which

is a question of law reviewed de novo. State v. Ervin, 169 Wn.2d 815, 820, 239

P.3d 354 (2010). The court’s objective when interpreting a statute is to determine

the legislature’s intent. State v. Jacobs, 154 Wn.2d 596, 600, 115 P.3d 281 (2005),



                                       -4-
No. 80745-5-I/5


superseded by statute, State v. Conover, 183 Wn.2d 706, 355 P.3d 1093 (2015).

The best indication of legislative intent is the language enacted by the legislature,

so if the meaning of a statute is plain on its face, the interpreting court “‘give[s]

effect to that plain meaning.’” Ervin, 169 Wn.2d at 820 (quoting Jacobs, 154 Wn.2d

at 600). The plain meaning of a statute is to be discerned from the ordinary

meaning of the language under scrutiny, in addition to the context of the statute in

which the language is found, related provisions, and the statutory scheme as a

whole. Jacobs, 154 Wn.2d at 600.

       If there are multiple reasonable interpretations of a statute’s plain meaning,

it is ambiguous. State v. Swanson, 116 Wn. App. 67, 70, 65 P.3d 343 (2003). In

instances of ambiguity as to a statute’s meaning, then the court relies on principles

of statutory construction, legislative history, and relevant case law to decipher the

legislative intent. State v. Manuel, 14 Wn. App. 2d 455, 461, 471 P.3d 265 (2020).

“After such analysis, if a criminal statute still remains ambiguous, the rule of lenity

requires courts to construe the statute strictly in favor of the defendant.” Id.

       The plain meaning of RCW 35.20.255 is clear and not subject to numerous

interpretations. It is common in a case of statutory interpretation to have two (or

more) competing interpretations presented to demonstrate the ambiguous nature

of the statute. See State v. Evans, 177 Wn.2d 186, 298 P.3d 724 (2013); see also

State v. Dennis, 191 Wn.2d 169 (2018); State v. Engel, 166 Wn.2d 572, 210 P.3d

1007, 421 P.3d 944 (2009). However, the City has not put forth an alternative

interpretation of the plain meaning of the statute, but rather argues that case law




                                         -5-
No. 80745-5-I/6


does not support Makasini’s interpretation, despite its acceptance by the superior

court.

         In his briefing, Makasini advances the interpretation that the plain meaning

of the statutory language “fails to appear for any hearing to address the

defendant’s compliance with the terms of probation when ordered to do so by the

court” is that tolling only begins “when a court orders a defendant to appear at a

hearing to address the allegations of a probation violation, and then the defendant

fails to appear.” The City did not engage in a plain meaning analysis of the statute

and instead focused its argument on case law. Its arguments to the superior court

on RALJ appeal were similarly limited.

         The City avers that numerous cases indicate supervision is tolled while a

probationer is on warrant status. However, those cases are not controlling as they

deal with different courts and distinct statutes entirely, all of which are silent on

tolling. See State v. V.J., 132 Wn. App. 380, 132 P.3d 763 (2006) (holding Juvenile

Justice Act of 19773, which had no express tolling provision, confers statutory

authority to toll juvenile probation while on warrant status); State v. D.D.-H., 196

Wn. App. 948, 385 P.3d 283 (2016) (holding Juvenile Justice Act of 1977 provides

a juvenile’s probation tolled while on warrant status by operation of law); State v.

Robinson, 142 Wn. App. 649, 175 P.3d 1136 (2008) (holding it was proper to toll

a 10-year suspended sentence when the defendant had absconded from the

jurisdiction).




         3   Ch. 13.40 RCW.


                                         -6-
No. 80745-5-I/7


       The City’s primary argument is that Marquette II is binding authority on the

question presented on appeal. 146 Wn.2d 124. However, Makasini correctly

points out that Marquette II dealt with a prior version of RCW 35.20.255 which did

not include the amended language at the heart of this case. Id. at 130. The

Supreme Court acknowledged in Marquette II that the legislature’s amendment of

RCW 35.20.255, which was prompted by the earlier court of appeals opinion in the

case, effectively limited the applicability of its holding to a very small class of

probationers. Id. “The Court of Appeals decision in this case prompted the

legislature to add . . . [the language at issue in the instant appeal] to the statutory

provisions applicable to courts of limited jurisdiction.” Id. at 130. The court then

focused its analysis on interpretation of another statute.

       After careful review of the procedural history of Marquette’s case and the

various holdings of the two opinions, Makasini’s argument is the more persuasive

of the two before us.     Specifically, in briefing on the RALJ appeal, Makasini

provided the following discussion of Marquette II:

       [Marquette II] has broader language but it is not applicable to this
       situation. First, the case cites to the above [amended version of the]
       statute and says that it does not apply because it post-dated the
       events of the case. 146 Wn.2d 124, 130, 43 P.3d 502, 505 (2002).
       Second, [Marquette II] noted a tolling absent a statutory directive, Id.
       at 134. However, because the power to suspend sentence, impose
       terms and punish violations of those terms derives from statute and
       must be granted to courts of limited jurisdiction by the legislature, Id.
       at 129, a statutory change would nullify this holding to the extent that
       it was inconsistent. Because the power to suspend sentence, impose
       terms and punish violations of those terms derives from statute and
       must be granted to courts of limited jurisdiction by the legislature, Id.
       at 129, a statutory change essentially nullified this holding to the
       extent that is was inconsistent.




                                         -7-
No. 80745-5-I/8


Makasini accurately asserts that Marquette II does not control the interpretation of

the current amended version of RCW 35.20.255.

        The superior court was correct in its conclusion that RCW 35.20.255 is

unambiguous. The language in question was added by the legislature in direct

response to the Marquette I opinion while the case was pending review by the

Supreme Court. The legislature addressed the concerns raised by prosecutors

and other criminal justice stakeholders4 in response to Marquette I by providing a

specific triggering event to begin tolling of a probationary period: failure to appear

for a court ordered hearing. If the government5 wishes to preserve the period of

supervision for a probationer by means of tolling, the procedure provided by the

legislature requires that it first set a hearing and summon the probationer before

the court. If the probationer appears for the hearing, the court may exercise its

statutory authority as to the imposition of sanctions after the alleged deficiencies

or violations are addressed. If the probationer fails to appear, a bench warrant is

properly issued and tolling is triggered.




        4    Though we need not go beyond the plain meaning analysis to resolve the question before
us, it is illuminating that the final bill report for the 2001 amendment to RCW 35.30.255 indicates
the change was made in response to concerns raised by prosecutors. See FINAL B. REP. ON
ENGROSSED SUBSTITUTE S.B. 5970, 57th Leg., Reg. Sess. (Wash. 2001)
          5 The prosecuting and supervising authorities here and in Marquette are divisions of city

government and the cases were heard in municipal court. The statute at issue in this appeal,
chapter 35.20.255 RCW, applies to municipal courts in cities with population above 400,000.
Statutes addressing the authority of municipal courts in cities smaller than 400,000 are found in the
chapter on district courts. Title 3 RCW. The tolling language applicable to suspended sentences
originating in district courts and municipal courts in cities with population below 400,000 is identical
to the language in RCW 35.20.255. See RCW 3.66.068(3) and 3.50.320.
          As such, our analysis applies to all courts of limited jurisdiction, which includes district
courts where the prosecuting authority is the state and the supervising entity may be a division of
county government. Thus, we refer to the prosecuting and supervising authorities broadly as the
government, lest there be any question as to the applicability of this opinion to district court matters
or those arising in smaller cities addressed by RCW 3.66.068 and 3.50.320.


                                                 -8-
No. 80745-5-I/9


       In Marquette II, the Supreme Court accepted the argument the City of

Spokane had offered throughout the litigation that extension of the period of

supervision by means of tolling serves the purpose of a suspended sentence: to

ensure compliance with services intended to rehabilitate the defendant. The City

of Seattle makes similar arguments here based on that holding. However, it fails

to address how years of government inaction after easily identifiable incidents of

alleged noncompliance is acceptable given that important legislative purpose.

Here, the Probation Services Division waited over four years from the first alleged

violation (failure to report to probation within 36 hours of release from jail) and over

three years after the second alleged violation (February 2012 criminal charge)

before notifying the sentencing court of Makasini’s purported failure to comply.

       The crux of the government’s argument in both Marquette cases was that,

absent tolling, a probationer could simply avoid contact with the court or the

supervising agency and effectively run down the clock on their suspended

sentence as a means of evading sanction. This case demonstrates the corollary

offense to the legislative purpose of RCW 35.20.255: government inaction

impermissibly extending the period of supervision well beyond the timeframe

intended by our lawmakers. If the government wishes to exercise its statutory

authority to supervise a probationer’s completion of rehabilitative services, and

seek sanctions for noncompliance, it is reasonable to expect that it must also bear

the responsibility of complying with the process as set out by the statute. This

means it must set and summon the defendant for the prerequisite court hearing

before tolling may commence.




                                         -9-
No. 80745-5-I/10


       We find that RCW 35.20.255 is unambiguous and that the plain meaning

interpretation presented by Makasini is proper. We affirm the superior court’s

reversal of the municipal court ruling.




WE CONCUR:




                                          - 10 -